DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Foreign:
2.	Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) or 365 (b) is acknowledged, which papers have been placed of record in the file. 

Domestic:
3.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement submitted on 8/9/2021 has been considered by the Examiner and made of record in the application file.





Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 10, 18 and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 1, 1, 21 and 21, respectively, of US Patent 11,115,783.  Although the claims at issue are not identical, they are not patentably distinct from each other, as illustrated in the table (see underlined similarities between the claim limitations of the current application and the US Patent), and as explained below.

All the limitations of Claim 1 of current application are met by the limitations of claim 1 of the Patent

All the limitations of Claim 2 of current application are met by the limitations of claim 1 of the Patent

All the limitations of Claim 10 of current application are met by the limitations of claim 1 of the Patent

All the limitations of Claim 18 of current application are met by the limitations of claim 21 of the Patent

All the limitations of Claim 19 of current application are met by the limitations of claim 21 of the Patent


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,115,783, in view of Purvis (US PG Publication 2007/0129082).  

U.S. Patent No. 11,115,783 teaches the server as claimed in claim 1, further comprising a second memory that stores dynamic map information.
U.S. Patent No. 11,115,783 does not teach
a first memory that stores static map information.
In the same field of endeavor, Purvis teaches the limitations not taught by Chao, including
a first memory that stores static map information
([0023] and Fig. 2 Infrared transmitter 270 includes static data 271).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the U.S. Patent No. 11,115,783, to include Purvis’s teaching of storing static map data, for the benefit of minimizing network usage and extending battery life for a wireless device (see [0068]).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,115,783, in view of Purvis (US PG Publication 2007/0129082).  

U.S. Patent No. 11,115,783 teaches the server as claimed in claim 10, further comprising a second memory that stores dynamic map information.
U.S. Patent No. 11,115,783 does not teach
a first memory that stores static map information.
In the same field of endeavor, Purvis teaches the limitations not taught by Chao, including
a first memory that stores static map information
([0023] and Fig. 2 Infrared transmitter 270 includes static data 271).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the U.S. Patent No. 11,115,783, to include Purvis’s teaching of storing static map data, for the benefit of minimizing network usage and extending battery life for a wireless device (see [0068]).


Claims from Current Application
Claims from US Patent No. 11,115,783
1. A server connected to a wireless network, comprising: circuitry configured to: store map information divided into a plurality of defined geographical areas; receive map information to be transmitted to a wireless communication apparatus as static map information that gets updated at a lower frequency than dynamic map information; and transmit map information to the wireless communication apparatus on condition that a current position of the wireless communication apparatus is to change defined geographical areas.
2. The server as claimed in claim 1, wherein the circuitry is configured to transmit map information regarding the current position of the wireless communication apparatus before map information to the wireless communication apparatus on condition that the current position of the wireless communication apparatus is to change defined geographical areas is transmitted.












1. A server connected to a wireless network, comprising: circuitry configured to: divide an area into a plurality of defined geographical areas; receive map information regarding a first defined geographical area in which a wireless communication apparatus is positioned; receive information regarding a position of the wireless communication apparatus being within a predetermined range of a second defined geographical area adjacent the first defined geographical area; categorize map information to be downloaded to the wireless communication apparatus as static map information that gets updated at a lower frequency than dynamic information; and before entering the second defined geographical area, determine, based on a position of the wireless communication apparatus obtained while categorizing the map information as static map information, that the area in which the wireless communication apparatus is located will be changed to the second defined geographical area and transmit the static map information about the second defined geographical area from the server, wherein the server stores map information about the plurality of defined geographical areas, to the wireless communication apparatus on condition that the wireless communication apparatus is within the predetermined range of the second defined geographical area.

3. The server as claimed in claim 1, further comprising a first memory that stores static map information and a second memory that stores dynamic map information.

2. The communication apparatus as claimed in claim 1, wherein the circuitry is configured to store dynamic information and transmit dynamic information associated with the second defined geographical area to the wireless communication apparatus.

4. The server as claimed in claim 1, wherein the circuitry is configured to periodically transmit dynamic map information associated with the current position of the wireless communication apparatus.

3. The communication apparatus as claimed in claim 2, wherein the circuitry is configured to update the dynamic information at a first frequency.

5. The server as claimed in claim 1, wherein the circuitry is configured to periodically transmit dynamic map information associated with the current position of the wireless communication apparatus after the map information to the wireless communication apparatus on condition that the current position of the wireless communication apparatus is to change defined geographical areas is transmitted.

4. The communication apparatus as claimed in claim 3, wherein the circuitry is configured to update the static map information at a second frequency less than the first frequency.

6. The server as claimed in claim 1, wherein the circuitry is configured to regularly transmit dynamic map information associated with the current position of the wireless communication apparatus.

5. The communication apparatus as claimed in claim 2, wherein the circuitry is configured to: calculate average values of items of dynamic information; and store the average values.

7. The server as claimed in claim 1, wherein the circuitry is configured to irregularly transmit dynamic map information associated with the current position of the wireless communication apparatus.

6. The communication apparatus as claimed in claim 5, wherein the circuitry is configured to set a period over which average values are to be averaged.

8. The server as claimed in claim 1, wherein the circuitry is configured to receive a determination that the current position of the wireless communication apparatus is to change defined geographical areas from the wireless communication apparatus.

7. The communication apparatus as claimed in claim 6, wherein the circuitry sets the period over time as a product of a predetermined value and an updating frequency at which second information is received from the wireless communication apparatus.

9. The server as claimed in claim 1, wherein the circuitry is configured to transmit map information to the wireless communication apparatus further on condition that the current position of the wireless communication apparatus is within a predetermined distance of another defined geographical area.

8. The communication apparatus as claimed in claim 7, wherein the circuitry is configured to increase the period as a number of wireless communication apparatuses in communication increases.


9. The communication apparatus as claimed in claim 7, wherein the circuitry is configured to: on condition that a sufficient number of samples have been obtained to calculate the average values, instruct the wireless communication apparatus to decrease a sending frequency of the dynamic information.


10. The communication apparatus as claimed in claim 7, wherein the circuitry is configured to determine whether a number of samples is equal to or greater than a sampling threshold.


11. The communication apparatus as claimed in claim 10, wherein the circuitry is configured, on condition that the number of samples is equal to or greater than the sampling threshold, to determine whether any wireless communication apparatus has a distance from a base station equal to or greater than a location threshold.


12. The communication apparatus as claimed in claim 11, wherein the circuitry is configured, on condition that no wireless communication apparatus has a distance from the base station equal to or greater than the location threshold, maintain a sending frequency of the dynamic information.


13. The communication apparatus as claimed in claim 11, wherein the circuitry is configured, on condition that a wireless communication apparatus has a distance from the base station equal to or greater than the location threshold, instruct the wireless communication apparatus to decrease a sending frequency of the dynamic information.


14. The communication apparatus as claimed in claim 7, wherein the circuitry is configured to: on condition that an insufficient number of samples have been obtained to calculate the average values, instruct the wireless communication apparatus to increase a sending frequency of the dynamic information.


15. The communication apparatus as claimed in claim 14, wherein the circuitry is configured to determine, on condition that a number of samples is less than a sampling threshold, that an insufficient number of samples has been obtained.


16. The communication apparatus as claimed in claim 2, wherein the circuitry is configured to: send dynamic information to the wireless communication apparatus at a first frequency; and send static map information at a second frequency, less than the first frequency.
17. The communication apparatus as claimed in claim 1, wherein, in a case that a speed of the wireless communication apparatus is higher than a threshold, the circuitry is configured to transmit static map information associated with the second defined geographical area to the wireless communication apparatus at an increased frequency.


18. The communication apparatus as claimed in claim 1, wherein information about the plurality of defined geographical areas is static information.


19. The communication apparatus as claimed in claim 1, wherein information about the plurality of defined geographical areas is dynamic information.



10. A server connected to a wireless network, comprising: circuitry configured to: store map information divided into a plurality of defined geographical areas; receive map information to be transmitted to a wireless communication apparatus located at a first defined geographical area as static map information that gets updated at a lower frequency than dynamic map information; transmit map information to the wireless communication apparatus; and on condition that the wireless communication apparatus is to move from the first defined geographical area to a second defined geographical area, transmit map information for the second defined geographical area to the wireless communication apparatus while the wireless communication apparatus is still in the first defined geographical area.

1. A server connected to a wireless network, comprising: circuitry configured to: divide an area into a plurality of defined geographical areas; receive map information regarding a first defined geographical area in which a wireless communication apparatus is positioned; receive information regarding a position of the wireless communication apparatus being within a predetermined range of a second defined geographical area adjacent the first defined geographical area; categorize map information to be downloaded to the wireless communication apparatus as static map information that gets updated at a lower frequency than dynamic information; and before entering the second defined geographical area, determine, based on a position of the wireless communication apparatus obtained while categorizing the map information as static map information, that the area in which the wireless communication apparatus is located will be changed to the second defined geographical area and transmit the static map information about the second defined geographical area from the server, wherein the server stores map information about the plurality of defined geographical areas, to the wireless communication apparatus on condition that the wireless communication apparatus is within the predetermined range of the second defined geographical area.

11. The server as claimed in claim 10, further comprising a first memory that stores static map information and a second memory that stores dynamic map information.
2. The communication apparatus as claimed in claim 1, wherein the circuitry is configured to store dynamic information and transmit dynamic information associated with the second defined geographical area to the wireless communication apparatus.

12. The server as claimed in claim 10, wherein the circuitry is configured to periodically transmit dynamic map information associated with the first defined geographical area before the map information for the second defined geographical area is transmitted to the wireless communication apparatus.

3. The communication apparatus as claimed in claim 2, wherein the circuitry is configured to update the dynamic information at a first frequency.

13. The server as claimed in claim 10, wherein the circuitry is configured to periodically transmit dynamic map information associated with the second defined geographical area to the wireless communication apparatus after the map information for the second defined geographical area is transmitted to the wireless communication apparatus.

4. The communication apparatus as claimed in claim 3, wherein the circuitry is configured to update the static map information at a second frequency less than the first frequency.

14. The server as claimed in claim 10, wherein the circuitry is configured to regularly transmit dynamic map information associated with a current position of the wireless communication apparatus.

5. The communication apparatus as claimed in claim 2, wherein the circuitry is configured to: calculate average values of items of dynamic information; and store the average values.

15. The server as claimed in claim 10, wherein the circuitry is configured to irregularly transmit dynamic map information associated with a current position of the wireless communication apparatus.

6. The communication apparatus as claimed in claim 5, wherein the circuitry is configured to set a period over which average values are to be averaged.

16. The server as claimed in claim 10, wherein the circuitry is configured to receive a determination that wireless communication apparatus is to move from the first defined geographical area to the second defined geographical area from the wireless communication apparatus.

7. The communication apparatus as claimed in claim 6, wherein the circuitry sets the period over time as a product of a predetermined value and an updating frequency at which second information is received from the wireless communication apparatus.

17. The server as claimed in claim 10, wherein the circuitry is configured to transmit map information to the wireless communication apparatus further on condition that the wireless communication apparatus is within a predetermined distance of the second defined geographical area.

8. The communication apparatus as claimed in claim 7, wherein the circuitry is configured to increase the period as a number of wireless communication apparatuses in communication increases.


9. The communication apparatus as claimed in claim 7, wherein the circuitry is configured to: on condition that a sufficient number of samples have been obtained to calculate the average values, instruct the wireless communication apparatus to decrease a sending frequency of the dynamic information.


10. The communication apparatus as claimed in claim 7, wherein the circuitry is configured to determine whether a number of samples is equal to or greater than a sampling threshold.


11. The communication apparatus as claimed in claim 10, wherein the circuitry is configured, on condition that the number of samples is equal to or greater than the sampling threshold, to determine whether any wireless communication apparatus has a distance from a base station equal to or greater than a location threshold.


12. The communication apparatus as claimed in claim 11, wherein the circuitry is configured, on condition that no wireless communication apparatus has a distance from the base station equal to or greater than the location threshold, maintain a sending frequency of the dynamic information.


13. The communication apparatus as claimed in claim 11, wherein the circuitry is configured, on condition that a wireless communication apparatus has a distance from the base station equal to or greater than the location threshold, instruct the wireless communication apparatus to decrease a sending frequency of the dynamic information.


14. The communication apparatus as claimed in claim 7, wherein the circuitry is configured to: on condition that an insufficient number of samples have been obtained to calculate the average values, instruct the wireless communication apparatus to increase a sending frequency of the dynamic information.


15. The communication apparatus as claimed in claim 14, wherein the circuitry is configured to determine, on condition that a number of samples is less than a sampling threshold, that an insufficient number of samples has been obtained.


16. The communication apparatus as claimed in claim 2, wherein the circuitry is configured to: send dynamic information to the wireless communication apparatus at a first frequency; and send static map information at a second frequency, less than the first frequency.


17. The communication apparatus as claimed in claim 1, wherein, in a case that a speed of the wireless communication apparatus is higher than a threshold, the circuitry is configured to transmit static map information associated with the second defined geographical area to the wireless communication apparatus at an increased frequency.


18. The communication apparatus as claimed in claim 1, wherein information about the plurality of defined geographical areas is static information.


19. The communication apparatus as claimed in claim 1, wherein information about the plurality of defined geographical areas is dynamic information.

18. A method, comprising: storing map information divided into a plurality of defined geographical areas; receiving map information to be transmitted to a wireless communication apparatus located at a first defined geographical area as static map information that gets updated at a lower frequency than dynamic map information; transmitting map information to the wireless communication apparatus; and on condition that the wireless communication apparatus is to move from the first defined geographical area to a second defined geographical area, transmitting map information for the second defined geographical area to the wireless communication apparatus while the wireless communication apparatus is still in the first defined geographical area.

21. A method comprising: dividing an area into a plurality of defined geographical areas; receiving map information regarding a first defined geographical area in which a wireless communication apparatus is positioned; receiving information regarding a position of the wireless communication apparatus being within a predetermined range of a second defined geographical area adjacent the first defined geographical area; categorizing map information to be downloaded to the wireless communication apparatus as static map information that gets updated at a lower frequency than dynamic information; and before entering the second defined geographical area, determining, based on a position of the wireless communication apparatus obtained while categorizing the map information as static map information, that the area in which the wireless communication apparatus is located will be changed to the second defined geographical area and transmitting the static map information about the second defined geographical area from an external information processing apparatus that stores map information about the plurality of defined geographical areas to the wireless communication apparatus on condition that the wireless communication apparatus is within the predetermined range of the second defined geographical area.

19. A non-transitory computer readable medium having stored thereon a program that when executed by a computer causes the computer to execute processing, the processing comprising: storing map information divided into a plurality of defined geographical areas; receiving map information to be transmitted to a wireless communication apparatus located at a first defined geographical area as static map information that gets updated at a lower frequency than dynamic map information; transmitting map information to the wireless communication apparatus; and on condition that the wireless communication apparatus is to move from the first defined geographical area to a second defined geographical area, transmitting map information for the second defined geographical area to the wireless communication apparatus while the wireless communication apparatus is still in the first defined geographical area.

20. A non-transitory computer readable medium having stored thereon a program that when executed by a computer causes the computer to execute processing, the processing comprising: dividing an area into a plurality of defined geographical areas; receiving map information regarding a first defined geographical area in which a wireless communication apparatus is positioned; receiving information regarding a position of the wireless communication apparatus being within a predetermined range of a second defined geographical area adjacent the first defined geographical area; categorizing map information to be downloaded to the wireless communication apparatus as static map information that gets updated at a lower frequency than dynamic information; and before entering the second defined geographical area, determining, based on a position of the wireless communication apparatus obtained while categorizing the map information as static map information, that the area in which the wireless communication apparatus is located will be changed to the second defined geographical area and transmitting the static map information about the second defined geographical area from an external information processing apparatus that stores static map information about the plurality of defined geographical areas to the wireless communication apparatus on condition that the wireless communication apparatus is within the predetermined range of the second defined geographical area.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “…transmit map information to the wireless communication apparatus on condition that a current position of the wireless communication apparatus is to change defined geographical areas”
It is unclear what is meant by “a current position of the wireless communication apparatus is to change defined geographical areas”.  This makes the claim as a whole unclear and indefinite.
Claims 10, 18 and 19, which include similar limitations, are also indefinite for the same reasons as with claim 1.
Claims 2-9 and 11-17 are rejected by virtue of their dependency on claim 1 and 10, respectively.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chao, et al (US PG Publication 2007/0168524), hereafter Chao, in view of Purvis (US PG Publication 2007/0129082).

Regarding claim 1, Chao teaches 
a server connected to a wireless network
([0029] The server 106 is shown connecting to the network (wireless network – see [0027])), 
comprising: 
circuitry configured to: 
store map information divided into a plurality of defined geographical areas
(Fig. 3 Geographic regions 300, including 306, 308 and 310
[0031] The server 106 intelligently provides updates based on analyzed relevant information of the first service region 306 and the second service region 310.  The client will request to the server to get the updated relevant information, such as maps, and POI information
[0033] The client 102 proactively requests for updates from the server 106 or syncs with the information at the server 106 
(synchronization of the updated regional map information at the server = storing the updated regional map information at the server)); 
	receive map information to be transmitted to a wireless communication apparatus as static map information
	([0026] -  The client (client = wireless phone – see [0019]) memory stores the sampled or created relevant information, which includes map POI information, to be transmitted to the server 106 
	[0031] Server 106 of FIG. 1 provides updates to the client 102 traveling across the geographic regions 300.  The client will request to the server to get the updated relevant navigation information, such as maps, and POI information
	(The server receives POI map information, which the server includes in updated POI map information provide/sent to the wireless client device));
	transmit map information to the wireless communication apparatus on condition that a current position of the wireless communication apparatus is to change defined geographical areas
	([0031] Server 106 of FIG. 1 provides updates to the client 102 traveling across the geographic regions 300. The server 106 may intelligently provide updates based on estimated travel path of the client 102 that may enter the no server access region 308.  The server 106 also intelligently updates the client 102 based on analyzed relevant information of the first service region 306 and the second service region 310. The updates are stored in the memory 108 of FIG. 1 of the client 102 to be used in the no server access region 308. For example, if the user deviated from nominal route in the no server access region 308, the client can use local map either uploaded from the server and updated by the server, and/or traffic information, to provide local rerouting
	[0032] The server 106 utilizes the relevant information from the first service region 306 and the second service region 310 to update the client 102 prior to entering the no server access region 308
	(The server, when the travel path of wireless client device indicates the wireless client device is to move to the second region 308 with no server, prior to entering the second region 308, provides/transmits updated map information to the wireless client device)).
	Chao does not teach
	static map information that gets updated at a lower frequency than dynamic map information.
	In the same field of endeavor, Purvis teaches the limitations not taught by Chao, including
	static map information that gets updated at a lower frequency than dynamic map information	
	([0026] - Static data 271 might rarely or never be updated, whereas dynamic data 241 might be quite frequently updated
	[0054] Static data 371b includes a map of nearby points of interest
	[0068] General information unlikely to change frequently can be retrieved during a daily update, such as general point of interest descriptions and other largely static data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chao, which includes updating static and other types of map data based on a condition, to include Purvis’s teaching of updating static map data at a lower frequency than dynamic data, for the benefit of minimizing network usage and extending battery life for a wireless device (see [0068]).

Regarding claim 2, Chao, in view of Purvis, teaches the server as claimed in claim 1. 
Chao further teaches 
wherein the circuitry is configured to transmit map information regarding the current position of the wireless communication apparatus before map information to the wireless communication apparatus on condition that the current position of the wireless communication apparatus is to change defined geographical areas is transmitted
([0031] Server 106 of FIG. 1 provides updates to the client 102 traveling across the geographic regions 300. The server 106 may intelligently provide updates based on estimated travel path of the client 102 that may enter the no server access region 308.  The server 106 also intelligently updates the client 102 based on analyzed relevant information of the first service region 306 and the second service region 310. The updates are stored in the memory 108 of FIG. 1 of the client 102 to be used in the no server access region 308. For example, if the user deviated from nominal route in the no server access region 308, the client can use local map either uploaded from the server and updated by the server, and/or traffic information, to provide local rerouting
[0032] The server 106 utilizes the relevant information from the first service region 306 and the second service region 310 to update the client 102 prior to entering the no server access region 308
(The server, when the travel path of wireless client device indicates the wireless client device is to move to the second region 308 with no server, prior to entering the second region 308, provides/transmits updated map information to the wireless client device)).
Regarding claim 3, Chao, in view of Purvis, teaches the server as claimed in claim 1. 
Purvis further teaches 
further comprising a first memory that stores static map information and a second memory that stores dynamic map information
([0023] and Fig. 2 Server 240 includes dynamic data 241. Infrared transmitter 270 includes static data 271
[0040]  Stored in dynamic data 341 on server 340).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chao, in view of Purvis, which includes updating static and other types of map data based on a condition, to include Purvis’s teaching of updating static map data at a lower frequency than dynamic data, for the benefit of minimizing network usage and extending battery life for a wireless device (see [0068]).

Regarding claim 4, Chao, in view of Purvis, teaches the server as claimed in claim 1. 
Purvis further teaches 
wherein the circuitry is configured to periodically transmit dynamic map information associated with the current position of the wireless communication apparatus
([0039] Wireless portable device 350a periodically and automatically receives location-based data from server 340 over wireless network 360. The location-based data is based on the location of wireless portable device 350a
[0040] "Location-based" is used here in the sense that the data could depend on the location of the associated wireless portable device. However, the data could also be time sensitive.  Wait time over wireless link 382a to be stored in dynamic data 341 on server 340).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chao, in view of Purvis, which includes updating static and other types of map data based on a condition, to include Purvis’s teaching of updating static map data at a lower frequency than dynamic data, for the benefit of minimizing network usage and extending battery life for a wireless device (see [0068]).
Regarding claim 6, Chao, in view of Purvis, teaches the server as claimed in claim 1. 
Purvis further teaches 
 wherein the circuitry is configured to regularly transmit dynamic map information associated with the current position of the wireless communication apparatus
([0039] Wireless portable device 350a periodically and automatically receives location-based data from server 340 over wireless network 360. The location-based data is based on the location of wireless portable device 350a
[0040] "Location-based" is used here in the sense that the data could depend on the location of the associated wireless portable device. However, the data could also be time sensitive.  Wait time over wireless link 382a to be stored in dynamic data 341 on server 340).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chao, in view of Purvis, which includes updating static and other types of map data based on a condition, to include Purvis’s teaching of updating static map data at a lower frequency than dynamic data, for the benefit of minimizing network usage and extending battery life for a wireless device (see [0068]).

Regarding claim 7, Chao, in view of Purvis, teaches the server as claimed in claim 1.
Purvis further teaches
wherein the circuitry is configured to irregularly transmit dynamic map information associated with the current position of the wireless communication apparatus
([0044] Once Ben reenters an area with wireless reception such as defined geographical areas 390b and 390a, wireless portable device 350b might request an update from server 340, filling in the data gaps due to being disconnected from network 360. Thus, wait times for attraction 392b and restaurant 393b might be updated to reflect current conditions, and location-based data associated with defined geographical area 390b might be downloaded
(mapping information that includes dynamic wait time data associated with the geographic area of the wireless device sent, based upon request and not periodically/automatically)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chao, in view of Purvis, which includes updating static and other types of map data based on a condition, to include Purvis’s teaching of updating static map data at a lower frequency than dynamic data, for the benefit of minimizing network usage and extending battery life for a wireless device (see [0068]).

Regarding claim 8, Chao, in view of Purvis, teaches the server as claimed in claim 1. 
Chao further teaches
wherein the circuitry is configured to receive a determination that the current position of the wireless communication apparatus is to change defined geographical areas from the wireless communication apparatus
([0031] The server 106 may intelligently provide updates based on estimated travel path of the client 102 that may enter the no server access region 308).
Regarding claim 9, Chao, in view of Purvis, teaches the server as claimed in claim 1. 
Chao further teaches 
wherein the circuitry is configured to transmit map information to the wireless communication apparatus further on condition that the current position of the wireless communication apparatus is within a predetermined distance of another defined geographical area
([0031] The server 106 of FIG. 1 provides updates to the client 102 traveling across the geographic regions 300. The updates may be at predetermined intervals, such as distance).

Regarding claim 10, Chao teaches 
a server connected to a wireless network
([0029] The server 106 is shown connecting to the network (wireless network – see [0027])), comprising: 
circuitry configured to: 
store map information divided into a plurality of defined geographical areas
(Fig. 3 Geographic regions 300, including 306, 308 and 310
[0031] The server 106 intelligently provides updates based on analyzed relevant information of the first service region 306 and the second service region 310.  The client will request to the server to get the updated relevant information, such as maps, and POI information
[0033] The client 102 proactively requests for updates from the server 106 or syncs with the information at the server 106 
(synchronization of the updated regional map information at the server = storing the updated regional map information at the server)); 
receive map information to be transmitted to a wireless communication apparatus located at a first defined geographical area as static map information
	([0026] -  The client (client = wireless phone – see [0019]) memory stores the sampled or created relevant information, which includes map POI information, to be transmitted to the server 106 
	[0031] Server 106 of FIG. 1 provides updates to the client 102 traveling across the geographic regions 300.  The client will request to the server to get the updated relevant navigation information, such as maps, and POI information
	[0032] The server 106 utilizes the relevant information from the first service region 306 and the second service region 310 to update the client 102 prior to entering the no server access region 308	
(The server receives POI map information, which the server includes in updated POI map information provide/sent to the wireless client device, prior to the wireless client device entering (while the wireless client device is not located in) the region 308));
transmit map information to the wireless communication apparatus
	([0031] Server 106 of FIG. 1 provides updates to the client 102 traveling across the geographic regions 300. For example, if the user deviated from nominal route in the no server access region 308, the client can use local map either uploaded from the server and updated by the server, and/or traffic information, to provide local rerouting
	(The server provides/transmits updated map information to the wireless client device)); and
on condition that the wireless communication apparatus is to move from the first defined geographical area to a second defined geographical area, transmit map information for the second defined geographical area to the wireless communication apparatus while the wireless communication apparatus is still in the first defined geographical area
([0031] Server 106 of FIG. 1 provides updates to the client 102 traveling across the geographic regions 300. The server 106 may intelligently provide updates based on estimated travel path of the client 102 that may enter the no server access region 308.  The server 106 also intelligently updates the client 102 based on analyzed relevant information of the first service region 306 and the second service region 310. The updates are stored in the memory 108 of FIG. 1 of the client 102 to be used in the no server access region 308. For example, if the user deviated from nominal route in the no server access region 308, the client can use local map either uploaded from the server and updated by the server, and/or traffic information, to provide local rerouting
[0032] The server 106 utilizes the relevant information from the first service region 306 and the second service region 310 to update the client 102 prior to entering the no server access region 308
(The server, when the travel path of wireless client device indicates the wireless client device is to move to the second region 308 with no server, prior to entering the second region 308, provides/transmits updated map information to the wireless client device)).

Chao does not teach
	static map information that gets updated at a lower frequency than dynamic map information.
	In the same field of endeavor, Purvis teaches the limitations not taught by Chao, including
	static map information that gets updated at a lower frequency than dynamic map information	
	([0026] - Static data 271 might rarely or never be updated, whereas dynamic data 241 might be quite frequently updated
	[0054] Static data 371b includes a map of nearby points of interest
	[0068] General information unlikely to change frequently can be retrieved during a daily update, such as general point of interest descriptions and other largely static data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chao, which includes updating static and other types of map data based on a condition, to include Purvis’s teaching of updating static map data at a lower frequency than dynamic data, for the benefit of minimizing network usage and extending battery life for a wireless device (see [0068]).

Regarding claim 11, Chao, in view of Purvis, teaches the server as claimed in claim 10. 
Purvis further teaches 
 further comprising a first memory that stores static map information and a second memory that stores dynamic map information
([0023] and Fig. 2 Server 240 includes dynamic data 241. Infrared transmitter 270 includes static data 271
[0040]  Stored in dynamic data 341 on server 340).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chao, in view of Purvis, which includes updating static and other types of map data based on a condition, to include Purvis’s teaching of updating static map data at a lower frequency than dynamic data, for the benefit of minimizing network usage and extending battery life for a wireless device (see [0068]).

Regarding claim 12, Chao, in view of Purvis, teaches the server as claimed in claim 10. 
Purvis further teaches 
wherein the circuitry is configured to periodically transmit dynamic map information associated with the first defined geographical area before the map information for the second defined geographical area is transmitted to the wireless communication apparatus
([0042] The automatic updates might also include items from defined geographical area 390b, such as wait times for attraction 392b 
[0046] and Fig. 3 Configurable routing capabilities might be built into the map, allowing a user to plan the most optimal route based on some desired characteristics. For example, a user might be interested in the fastest way of traveling from defined geographical area 390a to defined geographical area 390b. Server 340 could query the traffic conditions of walkways 399a and 399b, providing an optimal path that is estimated to require the least amount of time. For example, if the traffic in walkway 399b is particularly crowded even if the path itself is shorter, the interactive map might recommend the user to use walkway 399a instead since it might result in a shorter estimated time
(server sends dynamic time data (time data that changes, dependent on traffic) of defined geographical area 390a before user travels to defined geographical area 390b, where dynamic time data of defined geographical area 390b is sent)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chao, in view of Purvis, which includes updating static and other types of map data based on a condition, to include Purvis’s teaching of updating static map data at a lower frequency than dynamic data, for the benefit of minimizing network usage and extending battery life for a wireless device (see [0068]).
Regarding claim 13, Chao, in view of Purvis, teaches the server as claimed in claim 10. 
Purvis further teaches 
wherein the circuitry is configured to periodically transmit dynamic map information associated with the second defined geographical area to the wireless communication apparatus after the map information for the second defined geographical area is transmitted to the wireless communication apparatus
([0042] The automatic updates might also include items from defined geographical area 390b, such as wait times for attraction 392b 
[0046] and Fig. 3 Configurable routing capabilities might be built into the map, allowing a user to plan the most optimal route based on some desired characteristics. For example, a user might be interested in the fastest way of traveling from defined geographical area 390a to defined geographical area 390b. Server 340 could query the traffic conditions of walkways 399a and 399b, providing an optimal path that is estimated to require the least amount of time. For example, if the traffic in walkway 399b is particularly crowded even if the path itself is shorter, the interactive map might recommend the user to use walkway 399a instead since it might result in a shorter estimated time
(server sends dynamic time data (time data that changes, dependent on traffic) of defined geographical area 390a before user travels to defined geographical area 390b, where dynamic time data of defined geographical area 390b is sent)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chao, in view of Purvis, which includes updating static and other types of map data based on a condition, to include Purvis’s teaching of updating static map data at a lower frequency than dynamic data, for the benefit of minimizing network usage and extending battery life for a wireless device (see [0068]).

Regarding claim 14, Chao, in view of Purvis, teaches the server as claimed in claim 10. 
Purvis further teaches 
wherein the circuitry is configured to regularly transmit dynamic map information associated with a current position of the wireless communication apparatus
([0035] Wireless portable device 350a periodically and automatically receives location-based data from server 340 over wireless network 360. The location-based data is based on the location of wireless portable device 350a
[0040] "Location-based" is used here in the sense that the data could depend on the location of the associated wireless portable device. However, the data could also be time sensitive.  Wait time over wireless link 382a to be stored in dynamic data 341 on server 340).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chao, in view of Purvis, which includes updating static and other types of map data based on a condition, to include Purvis’s teaching of updating static map data at a lower frequency than dynamic data, for the benefit of minimizing network usage and extending battery life for a wireless device (see [0068]).

Regarding claim 15, Chao, in view of Purvis, teaches the server as claimed in claim 10.
Purvis further teaches
wherein the circuitry is configured to irregularly transmit dynamic map information associated with a current position of the wireless communication apparatus
([0044] Once Ben reenters an area with wireless reception such as defined geographical areas 390b and 390a, wireless portable device 350b might request an update from server 340, filling in the data gaps due to being disconnected from network 360. Thus, wait times for attraction 392b and restaurant 393b might be updated to reflect current conditions, and location-based data associated with defined geographical area 390b might be downloaded
(mapping information that includes dynamic wait time data associated with the geographic area of the wireless device sent, based upon request and not periodically/automatically)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chao, in view of Purvis, which includes updating static and other types of map data based on a condition, to include Purvis’s teaching of updating static map data at a lower frequency than dynamic data, for the benefit of minimizing network usage and extending battery life for a wireless device (see [0068]).
Regarding claim 16, Chao, in view of Purvis, teaches the server as claimed in claim 10. 
Chao further teaches
wherein the circuitry is configured to receive a determination that wireless communication apparatus is to move from the first defined geographical area to the second defined geographical area from the wireless communication apparatus
([0031] The server 106 may intelligently provide updates based on estimated travel path of the client 102 that may enter the no server access region 308).
Regarding claim 17, Chao, in view of Purvis, teaches the server as claimed in claim 10. 
Chao further teaches 
wherein the circuitry is configured to transmit map information to the wireless communication apparatus further on condition that the wireless communication apparatus is within a predetermined distance of the second defined geographical area
([0031] The server 106 of FIG. 1 provides updates to the client 102 traveling across the geographic regions 300. The updates may be at predetermined intervals, such as distance).
Regarding claim 18, Chao teaches a method, comprising: 
storing map information divided into a plurality of defined geographical areas
(Fig. 3 Geographic regions 300, including 306, 308 and 310
[0031] The server 106 intelligently provides updates based on analyzed relevant information of the first service region 306 and the second service region 310.  The client will request to the server to get the updated relevant information, such as maps, and POI information
[0033] The client 102 proactively requests for updates from the server 106 or syncs with the information at the server 106 
(synchronization of the updated regional map information at the server = storing the updated regional map information at the server));
receiving map information to be transmitted to a wireless communication apparatus located at a first defined geographical area as static map information
([0026] -  The client (client = wireless phone – see [0019]) memory stores the sampled or created relevant information, which includes map POI information, to be transmitted to the server 106 
	[0031] Server 106 of FIG. 1 provides updates to the client 102 traveling across the geographic regions 300.  The client will request to the server to get the updated relevant navigation information, such as maps, and POI information
	[0032] The server 106 utilizes the relevant information from the first service region 306 and the second service region 310 to update the client 102 prior to entering the no server access region 308	
(The server receives POI map information, which the server includes in updated POI map information provide/sent to the wireless client device, prior to the wireless client device entering (while the wireless client device is not located in) the region 308)); 
transmitting map information to the wireless communication apparatus
	([0031] Server 106 of FIG. 1 provides updates to the client 102 traveling across the geographic regions 300. For example, if the user deviated from nominal route in the no server access region 308, the client can use local map either uploaded from the server and updated by the server, and/or traffic information, to provide local rerouting
	(The server provides/transmits updated map information to the wireless client device)); and
	on condition that the wireless communication apparatus is to move from the first defined geographical area to a second defined geographical area, transmitting map information for the second defined geographical area to the wireless communication apparatus while the wireless communication apparatus is still in the first defined geographical area
	([0031] Server 106 of FIG. 1 provides updates to the client 102 traveling across the geographic regions 300. The server 106 may intelligently provide updates based on estimated travel path of the client 102 that may enter the no server access region 308.  The server 106 also intelligently updates the client 102 based on analyzed relevant information of the first service region 306 and the second service region 310. The updates are stored in the memory 108 of FIG. 1 of the client 102 to be used in the no server access region 308. For example, if the user deviated from nominal route in the no server access region 308, the client can use local map either uploaded from the server and updated by the server, and/or traffic information, to provide local rerouting
	[0032] The server 106 utilizes the relevant information from the first service region 306 and the second service region 310 to update the client 102 prior to entering the no server access region 308
	(The server, when the travel path of wireless client device indicates the wireless client device is to move to the second region 308 with no server, prior to entering the second region 308, provides/transmits updated map information to the wireless client device)).

Chao does not teach
	static map information that gets updated at a lower frequency than dynamic map information.
	In the same field of endeavor, Purvis teaches the limitations not taught by Chao, including
	static map information that gets updated at a lower frequency than dynamic map information	
	([0026] - Static data 271 might rarely or never be updated, whereas dynamic data 241 might be quite frequently updated
	[0054] Static data 371b includes a map of nearby points of interest
	[0068] General information unlikely to change frequently can be retrieved during a daily update, such as general point of interest descriptions and other largely static data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chao, which includes updating static and other types of map data based on a condition, to include Purvis’s teaching of updating static map data at a lower frequency than dynamic data, for the benefit of minimizing network usage and extending battery life for a wireless device (see [0068]).

Regarding claim 19, Chao teaches 
a non-transitory computer readable medium having stored thereon a program that when executed by a computer causes the computer to execute processing, the processing comprising
([0020] The functions in the server 106 for the intelligent location based services and navigation hybrid system 100 are executed by software, firmware, hardware, or any combination thereof): 
storing map information divided into a plurality of defined geographical areas
(Fig. 3 Geographic regions 300, including 306, 308 and 310
[0031] The server 106 intelligently provides updates based on analyzed relevant information of the first service region 306 and the second service region 310.  The client will request to the server to get the updated relevant information, such as maps, and POI information
[0033] The client 102 proactively requests for updates from the server 106 or syncs with the information at the server 106 
(synchronization of the updated regional map information at the server = storing the updated regional map information at the server));
receiving map information to be transmitted to a wireless communication apparatus located at a first defined geographical area as static map information
([0026] -  The client (client = wireless phone – see [0019]) memory stores the sampled or created relevant information, which includes map POI information, to be transmitted to the server 106 
	[0031] Server 106 of FIG. 1 provides updates to the client 102 traveling across the geographic regions 300.  The client will request to the server to get the updated relevant navigation information, such as maps, and POI information
	[0032] The server 106 utilizes the relevant information from the first service region 306 and the second service region 310 to update the client 102 prior to entering the no server access region 308	
(The server receives POI map information, which the server includes in updated POI map information provide/sent to the wireless client device, prior to the wireless client device entering (while the wireless client device is not located in) the region 308));
transmitting map information to the wireless communication apparatus
([0031] Server 106 of FIG. 1 provides updates to the client 102 traveling across the geographic regions 300. For example, if the user deviated from nominal route in the no server access region 308, the client can use local map either uploaded from the server and updated by the server, and/or traffic information, to provide local rerouting
(The server provides/transmits updated map information to the wireless client device)); and
on condition that the wireless communication apparatus is to move from the first defined geographical area to a second defined geographical area, transmitting map information for the second defined geographical area to the wireless communication apparatus while the wireless communication apparatus is still in the first defined geographical area
([0031] Server 106 of FIG. 1 provides updates to the client 102 traveling across the geographic regions 300. The server 106 may intelligently provide updates based on estimated travel path of the client 102 that may enter the no server access region 308.  The server 106 also intelligently updates the client 102 based on analyzed relevant information of the first service region 306 and the second service region 310. The updates are stored in the memory 108 of FIG. 1 of the client 102 to be used in the no server access region 308. For example, if the user deviated from nominal route in the no server access region 308, the client can use local map either uploaded from the server and updated by the server, and/or traffic information, to provide local rerouting
	[0032] The server 106 utilizes the relevant information from the first service region 306 and the second service region 310 to update the client 102 prior to entering the no server access region 308
	(The server, when the travel path of wireless client device indicates the wireless client device is to move to the second region 308 with no server, prior to entering the second region 308, provides/transmits updated map information to the wireless client device)).

Chao does not teach
	static map information that gets updated at a lower frequency than dynamic map information.
	In the same field of endeavor, Purvis teaches the limitations not taught by Chao, including
	static map information that gets updated at a lower frequency than dynamic map information	
	([0026] - Static data 271 might rarely or never be updated, whereas dynamic data 241 might be quite frequently updated
	[0054] Static data 371b includes a map of nearby points of interest
	[0068] General information unlikely to change frequently can be retrieved during a daily update, such as general point of interest descriptions and other largely static data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chao, which includes updating static and other types of map data based on a condition, to include Purvis’s teaching of updating static map data at a lower frequency than dynamic data, for the benefit of minimizing network usage and extending battery life for a wireless device (see [0068]).

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chao, in view of Purvis, and further in view of Thacher (US PG Publication 2007/0129082).
Regarding claim 5, Chao, in view of Purvis, teaches the server as claimed in claim 1. 
Chao, in view of Purvis, does not teach
wherein the circuitry is configured to periodically transmit dynamic map information associated with the current position of the wireless communication apparatus after the map information to the wireless communication apparatus on condition that the current position of the wireless communication apparatus is to change defined geographical areas is transmitted.
In the same field of endeavor, Thacher teaches the limitations not taught by Chao, in view of Purvis, including 
wherein the circuitry is configured to periodically transmit dynamic map information associated with the current position of the wireless communication apparatus after the map information to the wireless communication apparatus on condition that the current position of the wireless communication apparatus is to change defined geographical areas is transmitted
([0030] The location of the mobile device 141 can be continuously monitored, or it can simply report as it moves between or near areas of interest
[0053] – When a navigational system (mobile device – see [0030]) comes within a threshold distance from an active mapping zone, it can be assumed that the probability of entering into the active mapping zone is increased and as such, available enhanced mapping information can be downloaded into the navigational system/mobile device.  This enables the navigational system/mobile device to be ready to display mapping information if the navigational system/mobile device actually enters into the active mapping zone
(map information associated with the position/distance of the mobile device sent to the mobile device, based on the mobile device actually entering into the active mapping zone)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chao, in view of Purvis, which includes updating static and dynamic map data at particular frequencies, to include Thacher’s teaching of downloading map information based on whether a mobile device is geographically located within a particular zone, for the benefit of creating updated mapping information for new construction and uncharted areas and verifying, augmenting or updating mapping information for any area (see [0023]).

Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cossins, et al (US PG Publication 2004/0260720), hereafter Cossins, teaches a geographic management system that includes static and dynamic data.
Brobst, et al (US PG Publication 2012/0323992), hereafter Brobst, teaches a geographic information system that includes static and dynamic data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached Mondays through Fridays between 7:30 am and 2 pm and between 3:30 pm and 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641




/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641